J-A20032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JAMES GANLEY AND KAREN GANLEY,         :   IN THE SUPERIOR COURT OF
HIS WIFE                               :        PENNSYLVANIA
                                       :
                  Appellants           :
                                       :
                                       :
            v.                         :
                                       :
                                       :   No. 1785 WDA 2019
PATRICK ROBERTSON AND CYNTHIA          :
ROBERTSON, HIS WIFE                    :

          Appeal from the Judgment Entered January 30, 2020
            in the Court of Common Pleas of Fayette County
                Civil Division at No(s): 1123 of 2017, G.D.

BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                   FILED NOVEMBER 30, 2020

     James Ganley and Karen Ganley (“the Ganleys”) appeal from the

Judgment entered against them, and in favor of Patrick Robertson and

Cynthia Robertson (“the Robertsons”), in this ejectment action. We affirm.

     On May 25, 2017, the Ganleys filed a Complaint in Ejectment, wherein

they alleged that the Robertsons, who owned property adjacent to the

Ganleys’ property, had attempted to exercise control over approximately

one-quarter acre of the Ganleys’ property (the “disputed property”), and

requested ejectment of the Robertsons from the disputed property. On July

25, 2017, the Robertsons filed an Answer and Counterclaim, wherein they

alleged that they were the owners of the disputed property, and requested
J-A20032-20


the ejectment of the Ganleys from the disputed property.1 The Ganleys did

not file an answer to the counterclaim.

       On November 15, 2016, the trial court held a non-jury trial (the “first

trial”).   Both parties presented expert testimony from surveyors.         Russ

Mechling (“Mechling”) testified for the Ganleys, and Miles H. Davin (“Davin”)

testified for the Robertsons.        On March 8, 2018, the trial court issued an

Opinion and Order, wherein it found in favor of the Ganleys, and ejected the

Robertsons from the disputed property.

       On March 13, 2018, the Robertsons filed a Motion for Post-Trial Relief,

in which they alleged, inter alia, that the trial court’s Opinion failed to

address the Robertsons’ Motion, at trial, for default judgment in their favor,

due to the Ganleys’ failure to file an answer to the Robertsons’ Counterclaim.

On March 28, 2018, the trial court issued an Amended Opinion and Order,

wherein it restated its judgment in favor of the Ganleys, and stated that the

Robertsons were not entitled to default judgment based upon their failure to

give the Ganleys notice of their intent to seek default judgment, in




____________________________________________


1The disputed property is located in Henry Clay Township, Fayette County,
Pennsylvania.




                                           -2-
J-A20032-20


accordance with Pa.R.C.P. 237.1(a)(2).2

       On April 4, 2018, the Robertsons filed a second Motion for Post-Trial

Relief, wherein they alleged, inter alia, that the trial court’s verdict was

against the weight of the evidence, and requested a new trial. On November

7, 2018, following both parties’ submission of briefs, and argument thereon,

the trial court issued an Opinion and Order granting the Robertsons’ Motion

for a new trial, and setting aside its March 28, 2018, Opinion and Order.

       On June 18, 2019, the trial court held a second non-jury trial (the

“second trial”). On July 22, 2019, the trial court entered an Opinion and

Order,3 wherein it found in favor of the Robertsons, and ejected the Ganleys

from the disputed property. On August 1, 2019, the Ganleys filed a Motion

for Post-Trial Relief, wherein they requested that the trial court reconsider its

decision.     The trial court denied the Ganleys’ Motion. The Ganleys




____________________________________________


2 Rule 237.1(a)(2) states that “[n]o judgment … by default for failure to
plead shall be entered by the prothonotary unless the praecipe for entry
includes a certification that a written notice of intention to file the praecipe
was mailed or delivered” to the party against whom default judgment is
sought. Pa.R.C.P. 237.1(a)(2).

3Although the trial court dated the Opinion and Order “July 18, 2019,” it
was not docketed until July 22, 2019.




                                           -3-
J-A20032-20


subsequently filed a timely Notice of Appeal4 and a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

       The Ganleys present the following claims for our review:

       1. Whether the trial court erred in holding that the Opinion and
       Order dated March 8, 2018[,] (and Amended Opinion and Order
       dated March 28, 2018), [which] held in favor of [the Ganleys]
       and against [the Robertsons], was against the weight of the
       evidence[,] when the court’s [O]pinion and [O]rder was not so
       contrary to the evidence as to shock one’s sense of justice.

       2. Whether the trial court erred in holding for the [Robertsons],
       and against the [Ganleys], in the second non-jury trial held after
       setting aside the Opinion and Order dated March 8, 2018[,] (and
       subsequent Amended Opinion and Order [dated] March 28,
       2018), when the [Ganleys] incorporated the testimony from the
       [first] trial in its entirety?

Brief for Appellant at 4.

       In their first claim, the Ganleys argue that the trial court erred in

granting the Robertsons’ Motion to reconsider its March 28, 2018, Opinion
____________________________________________


4 On January 22, 2020, this Court issued a Rule to Show Cause for the
Ganleys to explain why we should not quash their appeal, based on
Pa.R.A.P. 301 (stating that “no order of a court shall be appealable until it
has been entered upon the appropriate docket in the trial court.”); see also
Brown v. Phila. Coll. of Osteopathic Med., 760 A.2d 863, 865 n.1 (Pa.
Super. 2000) (stating that an appeal does not properly lie from an order
denying post-trial motions, but rather, upon judgment entered following
disposition of post-trial motions). The Ganleys filed a Response, attaching
thereto an updated docket indicating that the trial court had entered
Judgment on January 30, 2020. This Court subsequently discharged the
Rule to Show Cause, and deferred the issue to the merits panel. We will
consider this appeal as properly filed following the entry of Judgment. See
Pa.R.A.P. 905(a)(5) (stating that “[a] notice of appeal filed after the
announcement of a determination but before the entry of an appealable
order shall be treated as filed after such entry and on the day thereof.”).
We have amended the caption accordingly.



                                           -4-
J-A20032-20


and Order, and granting a new trial, on the grounds that the trial court’s

verdict was against the weight of the evidence. Id. at 8-11. The Ganleys

claim that the trial court’s March 28, 2018, Opinion and Order was well-

reasoned and supported by the evidence, and should not have been

disturbed. Id.

            The decision of whether to grant a new trial is within the
     sound discretion of the trial court. We will not disturb the trial
     court’s decision unless the court palpably abused its discretion or
     committed an error of law. In evaluating an order awarding a
     new trial, we keep in mind that a new trial is warranted where
     the [fact-finder’s] verdict is so contrary to the evidence as to
     shock one’s sense of justice. However, a new trial should not be
     granted because of a mere conflict in testimony or because the
     trial judge, on the same facts, would have arrived at a different
     conclusion.

Peterson v. Shreiner, 822 A.2d 833, 836 (Pa. Super. 2003) (quotation

omitted).

           [W]here the trial court has specifically enumerated the
     reasons on which it based its grant of a new trial, we may
     examine only those stated reasons to determine whether they
     may be supported by the record. Where the record adequately
     supports the trial court’s reasons and factual basis, there is no
     abuse of discretion; however, if the record discloses that
     evidence was merely conflicting, the new trial order must be
     reversed.

Hobbs v. Ryce, 769 A.2d 469, 473 (Pa. Super. 2001) (citation omitted).

           Because the trial judge has had the opportunity to hear
     and see the evidence presented, an appellate court will give the
     gravest consideration to the findings and reasons advanced by
     the trial judge when reviewing a trial court’s determination that
     the verdict is against the weight of the evidence. One of the
     least assailable reasons for granting or denying a new trial is the
     lower court’s conviction that the verdict was or was not against


                                    -5-
J-A20032-20


     the weight of the evidence and that a new trial should be
     granted in the interest of justice.

Corvin v. Tihansky, 184 A.3d 986, 992 (Pa. Super. 2018).

     Here, Mechling testified that the Ganleys had hired him to investigate

whether they owned the disputed property.       N.T., 11/15/17, at 21-27.

Mechling stated that as a part of his investigation, he discovered a 2005

retracement survey of a 1972 survey of the Ganleys’ property.           Id.

Mechling testified that a retracement survey retraces the metes and bounds

as described in a prior survey. Id. at 25. According to Mechling, the 2005

retracement survey revealed that the disputed property fell within the

boundaries of the Ganleys’ property.     Id. at 24.   On cross-examination,

Mechling admitted that his testimony was solely based on a review of the

1972 survey and 2005 retracement survey. Id. at 25, 27.

     Davin testified that as a part of his investigation, he reviewed deeds

dating back to 1902, which set forth the “parent lines” for the Ganley and

Robertson properties. Id. at 42-58. Davin explained that “parent lines” are

the original property boundaries, before they were subdivided to create the

current-day property boundaries. Id. at 42. Davin stated that he drafted a

survey that reflected the Robertson’s property, as described by the deeds

comprising the parent tracts. Id.; see also Defendants’ Exhibit 7 (survey of

the disputed property); N.T., 11/15/17, at 659 (wherein Exhibit 7 was

admitted into evidence).   Based on Davin’s survey, the disputed property

falls within the boundaries of the Robertsons’ property. Defendants’ Exhibit

                                   -6-
J-A20032-20


7; see also N.T., 11/15/17, at 42-54 (wherein Davin explains the location of

the disputed property on the survey, the property lines making up the

Robertsons’ and Ganleys’ properties, and deeds that provided each boundary

line). Davin opined that the 1972 survey and 2005 retracement survey were

inaccurate, based on his review of the deeds that defined the parent tracts.

Id. at 55.

      In granting the Robertsons’ Motion to reconsider, the trial court stated

that, upon a second review of the evidence, a miscarriage of justice had

occurred because the evidence was contrary to its verdict.        Trial Court

Opinion, 11/7/18, at 4. The trial court explained that Davin’s survey relied

on the original deeds to determine the property boundaries, whereas

Mechling’s survey did not; and, Mechling did not dispute Davin’s findings.

Id. at 4-5.    Accordingly, the trial court found that the evidence did not

merely conflict, but favored ownership of the disputed tract by the

Robertsons. Id. Based upon our review of the record, we conclude that the

trial court’s determination is supported by the evidence and its conclusion is

sound.    See Hobbs, supra.         Because we discern no error or abuse of

discretion, the Ganleys’ first claim fails.

      In their second claim, the Ganleys challenge the trial court’s verdict,

following the second trial, based on the same argument that they presented

in their first claim. See Brief for Appellants at 12. The Ganleys also point

out that the trial court incorporated the record from the first trial in the


                                       -7-
J-A20032-20


second trial, and that they did not present additional evidence.          Id.

According to the Ganleys, they were “somehow defeated by the same

evidence for which the trial court held in their favor, twice, in two well-

reasoned Opinion[s] and Orders[,] and it was improper for the trial court to

rule against them.” Id.

      As discussed infra, the trial court found that the evidence produced at

the first trial favored ownership of the disputed tract by the Robertsons.

Trial Court Opinion, 11/7/18, at 4-5.     The Ganleys did not present any

additional evidence at the second trial, and the trial court found in favor of

the Robertsons based on the same evidence it had used to grant their

Motion for a new trial. See Trial Court Opinion, 1/13/20. Based upon our

review of the record, we conclude that the trial court’s determination is

supported by the evidence and its conclusion is sound. See Hobbs, supra.

Because we discern no error or abuse of discretion, the Ganleys’ second

claim fails.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020



                                    -8-